--------------------------------------------------------------------------------

Exhibit 10.01



Qingdao Fortune-Tech Xinxing Capital Partnership (L.P.)
 
Partnership Agreement
 
Date: June, 2020



--------------------------------------------------------------------------------


REPRESENTATIONS AND COMMITMENTS
 
The Fund Manager hereby makes the following representations and commitments:


The Fund Manager of this Private Fund warrants that, before raising capital, the
Fund Manager has been registered as a private fund manager numbered  P1003853
with the Asset Management Association of China (AMAC).


The Fund Manager of this Private Fund further represents to Investors that the
registration and record-filing handled by the AMAC for the Fund Manager and the
Private Fund do not constitute an recognition of the Fund Manager’s investment
capabilities and ongoing compliance or a guarantee for the assets safety of the
Fund.


The Fund Manager of this Private Fund warrants that, before signing this
Agreement, the Fund Manager has disclosed the relevant risks and understood the
risk preferences, risk cognition capabilities, and risk tolerability of the
Investors of the Private Fund. The Fund Manager undertakes to manage and use the
assets of the Fund in accordance with the principles of conscientiousness, good
faith, prudence, and diligence, without making any promise on the profitability
or minimum income of the business of the Fund.



--------------------------------------------------------------------------------


Representations and commitments of the Investors:


Each LP under this Agreement, that is, each Investor of the Partnership
Enterprise, hereby makes the following warranties and commitments:


This Investor is a qualified investor in compliance with the Interim Measures
for the Supervision and Administration of Private Investment Funds; the source
and use of the assets invested in the Partnership Enterprise comply with the
relevant regulations of the State and the relevant anti-money laundering laws
and regulations; this Investor is fully and legally authorized to entrust the
Fund Manager to manage the assets investment of the Fund; this Investor has
fully understood the terms and conditions of this Agreement, the relevant rights
and obligations, the relevant laws and regulations, and the risk and income
characteristics of the Fund in which this Investor invests, and is willing to
bear the corresponding investment risks; the money used for investment excludes
non-self-owned money such as the money illegally pooled from others, loans, or
money raised by issuing bonds; and this Investor performs no unreasonable
tunneling, connected transactions, or money laundering.


This Investor undertakes that the basic information provided by the Investor to
the Fund Manager with respect to the investment purpose, investment preferences,
investment restrictions, property and income status, and risk tolerability is
true, complete, accurate, and legal, without any major omissions or misleading
information, and undertakes to timely notify the Fund Manager of any change in
such information in writing.


This Investor undertakes that the investment made hereunder is to purchase the
Private Fund for itself rather than for the purpose of illegal split-off and
transfer.



--------------------------------------------------------------------------------


Qingdao Fortune-Tech Xinxing Capital Partnership (L.P.)
 
Partnership Agreement
 
This Partnership Agreement (hereinafter referred to as “this Agreement”) is
executed as of June 9, 2020 by and between the General Partner (“GP”) and the
Limited Partners (“LP”) set out in Appendix I hereto.


The GP and the LPs are collectively referred to as “Parties” or “Partners”.


WHEREAS:


(A)  In accordance with the Partnership Enterprise Law of the People’s Republic
of China (including any revisions, supplements or other amendments thereof,
hereinafter referred to as the “Partnership Enterprise Law”) and other relevant
laws and regulations of the PRC, the Parties intend to jointly finance and
establish Qingdao Fortune-Tech Xinxing Capital Partnership (L.P.) to pursue
investment business.


(B)  NOW, THEREFORE, the Parties hereby enter into this Agreement in accordance
with the General Principles of the Civil Law of the People’s Republic of China,
the Contract Law of the People’s Republic of China (“Contract Law”), the
Securities Investment Fund Law of the People’s Republic of China, the Interim
Measures for the Administration of Startup Investment Enterprises, the Interim
Measures for the Supervision and Administration of Private Investment Funds, the
Measures for the Registration of Private Investment Fund Manager and the
Record-filing of Funds (for Trial Implementation), the Measures for the
Administration of Fundraising Activities of Private Investment Fund (“Measures
for the Administration of Fundraising Activities”), the Private Investment Fund
Contract Guidelines No.3 (Guidelines on Essential Clauses of Partnership
Agreements), the Measures for the Administration of Information Disclosure of
Private Investment Funds, and other relevant laws and regulations.


1. Basic Information
 
1.1 Establishment of the Partnership Enterprise


1.1.1 Each Partner agrees to become a partner of the Partnership Enterprise in
accordance with the Partnership Enterprise Law and the terms and conditions of
this Agreement. Each Partner further agrees and undertakes to sign all the
required documents, provide all the required information, and assist in going
through all required private fund record-filing procedures to achieve the
objectives of this Partnership Agreement.



--------------------------------------------------------------------------------


1.2 Name and principal place of business


1.2.1 The name of the Partnership Enterprise is Qingdao Fortune-Tech Xinxing
Capital Partnership (L.P.).


1.2.2 The principal place of business of the Partnership Enterprise is Suite
302, Building 10, No. 89, Changcheng Road, Chengyang District, Qingdao City,
Shandong Province.


1.3 Business scope


1.3.1 The business scope of the Partnership Enterprise is: using self-owned
money to perform equity investment, asset management, investment management,
equity investment management, venture capital investment, venture capital
management (excluding financial services such as taking deposits from the
public, financing guarantees, and wealth management unless otherwise approved by
the financial regulatory authority); economic information consulting (not
including services related to finance, securities, futures, wealth management,
fundraising, financing, and the like).


1.4 Partnership duration


1.4.1 The duration of existence of the Partnership Enterprise is from the date
of establishment of the Partnership Enterprise to the fifth (5th) anniversary of
the Closing Date (“Partnership Duration”).


1.4.2 The day on which the business license of the Partnership Enterprise is
firstly issued is the date of establishment of the Partnership Enterprise. If
the business license specifies a date of establishment, the specified date of
establishment shall prevail.


1.4.3 Depending on the business needs of the Partnership Enterprise, the
Partnership Duration of the Partnership Enterprise may be extended or the
Partnership Enterprise may be earlier dissolved with a unanimous consent of all
Partners.


2. Partners and Contributions
 
2.1 Partners


2.1.1 The GP of the Partnership Enterprise is China Fortune-Tech Capital Co.,
Ltd..


2.1.2 The information such as the name, domicile, and subscribed capital
contribution of each LP of the Partnership Enterprise is set out in Appendix I
hereto. If there is any change in such information, the relevant LP shall notify
the Partnership Enterprise and the Executive Partner in time. The Executive
Partner shall update Appendix I at any time after receiving such notice.



--------------------------------------------------------------------------------


2.2 Contribution method


All Partners shall make contributions in cash in RMB.


2.3 Subscribed capital contribution


2.3.1 As of the signing date of this Agreement, the total amount of subscribed
capital contributions made by all Partners to the Partnership Enterprise is RMB
2,305,000,000 (say RMB two billion three hundred and five million yuan only).
The amount of capital contribution subscribed by each Partner is set out in
Appendix I.


2.4 Payment of the capital contribution of each Partner


2.4.1 All Partners of the Partnership Enterprise shall pay their subscribed
capital contributions to the Partnership Enterprise in accordance with the call
notice issued by the Executive Partner (“Call Notice”) and in accordance with
the payment deadline and the payable amount of capital contributions specified
in the Call Notice. The GP may send the Call Notice to the LPs at one or two
attempts according to the progress of the record-filing of the Fund handled by
the Partnership Enterprise and the needs of payment to the Investment Project.
The deadline for the payment of the capital contribution specified in the Call
Notice for the first tranche of the capital contribution is a closing date
(“Closing Date”).


2.5 Overdue payment of capital contributions


2.5.1 If any Partner fails to fulfill the capital contribution payment
obligations before the Closing Date, the Executive Partner has the right to
determine that the Partner is the breaching Partner and to remove the breaching
Partner.


2.5.2 After deciding to remove the breaching Partner, the Executive Partner has
the right to take the following measures against the breaching Partner:


(1) The breaching Partner is deprived of the right to make capital contribution
payments as a Partner, and the amount of capital contribution subscribed by the
breaching Partner is reduced accordingly. The breaching Partner loses the right
to vote on all matters that are subject to consent of the LPs under this
Agreement, and the amount of capital contribution subscribed by the breaching
Partner shall not be counted in the voting base;


(2) The Executive Partner has the right to: 1) reject the overdue capital
contribution payments from the breaching Partner; or 2) apportion the unpaid
subscribed capital contribution of the breaching Partner among the observant
Partners in proportion to the paid-in capital contribution percentage of each
observant Partner; or 3) allow the Partnership Enterprise to admit a new Partner
to take over the fulfillment of the capital contribution commitment of the
breaching Partner; or 4) reduce the total amount of subscribed capital
contributions of the Partnership Enterprise accordingly.



--------------------------------------------------------------------------------


2.6 Sources of capital contributions


2.6.1 Each Partner warrants that any amount of capital contribution paid by it
to the Partnership Enterprise originates from its self-owned money and from
legitimate sources in compliance with financial regulatory regulations and
policies. In case of breaching this warranty, all liabilities arising therefrom
shall be borne by the Partner who breaches this warranty.


2.6.2 Neither Partner may set up any pledge, guarantee, or other third-parties’
encumbrance on its share of capital contribution to the Partnership Enterprise
or on other limited partnership interests.


3. Rights and Obligations of the Partners
 
3.1 GP


3.1.1 Unlimited liability


The GP shall bear unlimited liability for the debts of the Partnership
Enterprise.


3.1.2 Property rights of the GP


Unless otherwise specified herein, the GP shall have the same rights as the LPs
on the capital contributions subscribed by the GP.


3.1.3 Powers and authorities of the GP


The Parties unanimously agree that the GP has the right to exercise the
following related rights specified in the Partnership Enterprise Law and this
Agreement, including but not limited to:


(1) making decisions on investment and divestment matters of the Partner
Enterprise in accordance with the investment scope specified in the Partnership
Agreement except for the matters otherwise agreed on between all Partners;


(2) approving the transfer of limited partnership interests from an LP;


(3) determining the Partners’ entry into and withdrawal from the Partnership
Enterprise, and the increase or decrease in the total amount of subscribed
capital contributions to the Partnership Enterprise caused by the entry into and
the withdrawal;


(4) increasing or decreasing a Partner’s capital contributions to the
Partnership Enterprise;


(5) deciding to remove an LP in accordance with laws and regulations and this
Agreement;


(6) formulating and implementing an income distribution plan of the Partnership
Enterprise in accordance with this Agreement;


(7) formulating a non-cash distribution plan for the Investment Project in
accordance with this Agreement;



--------------------------------------------------------------------------------


(8) in accordance with this Agreement, requiring an LP to pay subscribed capital
contributions or perform other obligations, for example, requiring a breaching
Partner to pay a default fine, late fees, or the like;


(9) exercising the management powers and authorities under Section 4.1.4 of this
Partnership Agreement in its capacity as the Executive Partner; and


(10) performing other matters that are subject to decision of the GP in
accordance with this Agreement.


4. Executive Partner
 
4.1 Qualifications and election procedure of Executive Partner


4.1.1 By signing this Agreement, all Partners unanimously agree to appoint the
GP, that is, China Fortune-Tech Capital Co., Ltd., as the Executive Partner of
the Partnership Enterprise.


4.1.2 The Executive Partner may, at its own discretion, decide to replace its
delegated representative, provided that the replacement is notified to all
Partners in writing and the corresponding enterprise change registration
procedures are handled after the replacement.


4.1.3 All acts taken by the Executive Partner and the delegated representative
thereof for implementing the partnership affairs shall be binding on the
Partnership Enterprise.


4.1.4 Subject to the needs in the Investment Projects and the daily operation
affairs of the Partnership Enterprise, the management powers and authorities of
the Executive Partner include but are not limited to:


(1) convening and presiding over a Partners’ meeting;


(2) formulating and implementing investment and divestment plans of the
Partnership Enterprise in accordance with this Agreement;


(3) formulating and implementing an income distribution plan of the Partnership
Enterprise in accordance with this Agreement;


(4) reporting on the implementation status of partnership affairs in accordance
with the requirements of the LPs;


(5) handling the registration of the Partnership Enterprise at the relevant
government departments such as the industrial and commercial registrar;


(6) handling the taxation of the Partnership Enterprise in accordance with the
taxation regulations of the State;


(7) keeping the seals, stamps, licenses, and other items necessary for business
operations of the Partnership Enterprise;



--------------------------------------------------------------------------------


(8) entering into contracts, agreements, and other covenants on behalf of the
Partnership Enterprise;


(9) managing and maintaining the assets of the Partnership Enterprise;


(10) opening, maintaining, and revoking a bank account or securities account of
the Partnership Enterprise;


(11) determining an independent audit agency of the Partnership Enterprise;


(12) deciding to initiate or respond to litigation (arbitration) in the
interests of the Partnership Enterprise, and making compromises and settlements
with the counterparty to the dispute;


(13) taking other actions required for achieving the partnership objectives and
safeguarding or seeking the legal rights and interests of the Partnership
Enterprise; and


(14) handling other matters to be duly performed by the Executive Partner in
accordance with laws and regulations or this Agreement.


4.2 Liability limitation


4.2.1 The GP, the Manager, the Executive Partner, and the affiliates thereof
shall not be required to refund the capital contribution money of any LP, and
shall not promise safety of investment principal or a back stop of the return on
investment for the LPs. The recouping of investment principal and return on
investment of all LPs shall originate from the available assets of the
Partnership Enterprise.


4.2.2  The GP, the Executive Partner, the Manager, and the officers thereof
shall not be held liable for any losses caused by their acts to the Partnership
Enterprise or any LP, except for the losses arising from their wilful misconduct
or gross negligence.


4.3 Disclaimer


4.3.1 All Partners agree that the Partnership Enterprise shall hold harmless the
GP, the Executive Partner, the Manager, the employees thereof, the agents and
advisors and other persons recruited by the GP, the Executive Partner, and the
Manager against all liabilities and obligations arising from fulfilling their
duties for the GP or the Partnership Enterprise and for handling the matters
delegated by the Partnership Enterprise. The Partnership Enterprise shall hold
harmless the GP, the Executive Partner, the Manager, and the foregoing persons
against any claim, litigation, arbitration, investigation, or other legal
proceedings arising from performance of their duties or handling of delegated
matters, and shall indemnify such persons for all losses and expenses thereby
incurred, unless any evidence shows that such losses, expenses, and related
legal proceedings are caused by wilful misconduct or gross negligence of such
persons.



--------------------------------------------------------------------------------


4.4 Rights and obligations of the LPs


4.4.1 The exercise of the rights of an LP by the LP under the Partnership
Enterprise Law and this Agreement shall not be deemed to constitute a practice
that the LP participates in managing or controlling the investment business or
other activities of the Partnership Enterprise, and shall not thereby make the
LP be deemed as a general partner who is jointly and severally liable for the
debts of the Partnership Enterprise according to law or other regulations. For
the avoidance of doubt, the exercise of the rights includes:


(1) enjoying the income distribution of the Partnership Enterprise in accordance
with this Agreement;


(2) supervising the partnership affairs implemented by the Executive Partner;


(3) raising rationalization proposals on the operation and management of the
Partnership Enterprise;


(4) understanding the operating conditions and financial status of the
Partnership Enterprise;


(5) legitimately requesting to convene a partners’ meeting and exercising the
corresponding voting rights;


(6) legitimately transferring its interests in the Partnership Enterprise in
accordance with this Agreement;


(7) having the right of recourse or bringing a lawsuit against a delinquent
Partner in case that the interests in the Partnership Enterprise are infringed;


(8) in case that the Executive Partner is negligent in exercising rights, urging
the Executive Partner to exercise rights, or instituting litigation (or
arbitration) in its own name for the benefit of the Partnership Enterprise;


(9) in case of liquidating the Partnership Enterprise, participating in
distribution of the assets of the Partnership Enterprise net of the relevant
taxes and other expenses in accordance with the laws and regulations of the
State and the Partnership Agreement;


(10) exercising other rights specified in the laws and regulations and this
Agreement.


4.4.2 Obligations of the LPs


(1) Paying the full amount of subscribed capital contributions in time in
accordance with this Agreement and the Call Notice issued by the Executive
Partner;


(2) Assuming limited liability for the debts of the Partnership Enterprise to
the extent of the amount of subscribed capital contributions;


(3) Refraining from participating in partnership affairs and having no right to
act on behalf of the Partnership Enterprise;



--------------------------------------------------------------------------------


(4) Refraining from requesting division of the assets of the Partnership
Enterprise before liquidation of the Partnership Enterprise;


(5) Keeping confidentiality of partnership affairs, investments, and other
related matters in Partnership Enterprises;


(6) Refraining from engaging in any activities potentially to the detriment of
the Partnership Enterprise;


(7) Signing relevant documents and providing corresponding collaboration in
accordance with laws and regulations, the Partnership Agreement, the Partners’
resolutions, and the GP’s notice; and


(8) Performing other obligations specified in the laws and regulations, and this
Agreement.


4.4.3 Limited liability


Each LP is liable for the debts of the Partnership Enterprise to the extent of
its subscribed capital contribution.


4.4.4 Commitments and warranties of the LPs


Each LP hereby makes the following commitments and warranties to the GP and
other LPs:


(1) The LP is an institution established in accordance with applicable laws and
regulations, validly existing, and competent as a qualified investor defined
under applicable laws and regulations;


(2) The LP satisfies the qualifications and conditions for participating in the
strategic placement of the shares to be listed on the SSE STAR Market;


(3) The LP has the right to sign and perform this Agreement, and its signing and
performance of this Agreement will not: (i) violate any laws, court judgments,
or arbitral awards that are binding upon it; or (ii) violate any document on
which its legal establishment and valid existence are based; or (iii) violate
any document or agreement to which it is a party, or any document or agreement
binding on it or its assets;


(4) The LP’s signing of this Agreement has been validly resolved on and fully
authorized according to its internal procedures, and the person who signs this
Agreement on its behalf is a legal and valid representative of the LP;


(5) The LP decides to participate in the establishment of or invest in the
Partnership Enterprise at its sole discretion rather than by relying on any
representations, warranties, or covenants provided by the GP and different from
this Agreement;


(6) The LP holds the interests in the Partnership Enterprise for its own
benefit, and such interests are free from entrustment, trust or proxy
shareholding, and this will not change during the duration of the Partnership
Enterprise without permission of the GP;



--------------------------------------------------------------------------------


(7) The LP has obtained and carefully read the offering documents submitted by
the GP to it, and has sufficient investment knowledge and experience to fully
understand potential risks imposed on it by participating in the Partnership
Enterprise, and voluntarily assumes the the investment risks;


(8) The LP determines, at its sole discretion, to subscribe the capital
contribution to the Partnership Enterprise, and its subscription to the capital
contribution to the Partnership Enterprise does not depend on legal, investment,
or tax opinions or other advice provided by the GP or the Manager;


(9) The LP has carefully read this Agreement and understood the exact meanings
of the terms and conditions hereof without any misunderstanding;


(10) The data or information submitted by the LP to the GP regarding its
qualifications and legal status is true and accurate, and in case that such data
or information changes, the LP will immediately notify the GP;


(11) The LP agrees that this Agreement becomes legally binding on it and
enforceable as soon as the Agreement is signed by it; and, unless otherwise
specified by laws, the LP has no right to rescind or terminate this Agreement or
withdraw its subscribed capital contribution or withdraw any powers that it has
conferred under this Agreement.


(12) After undergoing a look-through review until the listed company, the
State-owned Assets Supervision and Administration Commission of the State
Council (SASAC), or natural persons, its direct or indirect funders at all
levels are not a contractual fund, a trust product, an asset management plan, or
the like that may frustrate the industrial and commercial registration;


(13) The LP undertakes to comply with the anti-money laundering laws and
regulations, such as the Anti-Money Laundering Law of the People’s Republic of
China; undertakes that its money invested in the Partnership Enterprise is not
originated from illegalities and related earnings, and that it will actively
cooperate with the Manager to perform anti-money laundering duties and will not
carry out illegal or criminal activities such as money laundering by using the
business hereunder.


In case that the LP breaches the foregoing representations or warranties, the
Executive Partner has the right to remove the breaching LP. In case that any
losses are thereby caused to the Partnership Enterprise and/or other Partners,
the breaching LP shall compensate the Partnership Enterprise and/or other
Partners.


4.4.5 No LP may implement partnership affairs or act on behalf of the
Partnership Enterprise. No LP may sign any document on behalf of the Partnership
Enterprise or take any other actions that bind the Partnership Enterprise.
However, the following acts of an LP shall not be deemed as implementation of
partnership affairs:



--------------------------------------------------------------------------------


(1) participating in deciding on the GP’s entry into and withdrawal from the
Partnership Enterprise;


(2) raising proposals on the operation and management of the Partnership
Enterprise;


(3) obtaining audited financial accounting reports of the Partnership
Enterprise;


(4) accessing the accounting books and other financial data of the Partnership
Enterprise concerning its own interests;


(5) having the right of recourse or bringing a lawsuit against a delinquent
Partner in case that its interests in the Partnership Enterprise are infringed;


(6) in case that the Executive Partner is negligent in exercising rights, urging
the Executive Partner to exercise rights, or instituting litigation (or
arbitration) in its own name for the benefit of the Partnership Enterprise;


(7) providing a guarantee for the Partnership Enterprise according to law; and


(8) legitimately requesting to convene a partners’ meeting, attending the
partners’ meeting in person or by proxy, and exercising the corresponding voting
rights.


5. Partners’ Meeting
 

5.1 About the partners’ meeting


5.1.1 The partners’ meeting is made up of all Partners. The following matters of
the Partnership Enterprise shall be subject to a voting at the partners’
meeting:


(1) modifying this Agreement, except for the modification to be decided by the
GP as expressly authorized by this Agreement;


(2) extending the partnership duration of the Partnership Enterprise;


(3) making a significant change in the investment scope of the Partnership
Enterprise specified in this Agreement;


(4) changing the GP, the Fund Manager, or the Executive Partner of the
Partnership Enterprise;


(5) expenses that need to be borne by the Partnership Enterprise except for
those specified in Section 8.1.2 hereof;


(6) a property return plan to be applied in case of a Partner’s withdrawal from
the Partnership Enterprise;



--------------------------------------------------------------------------------


(7) removing the GP from the Partnership Enterprise in accordance with this
Agreement;


(8) terminating or dissolving the Partnership Enterprise;


(9) other matters that are subject to a resolution at the partners’ meeting as
expressly required by relevant laws, administrative regulations, and this
Agreement.


5.1.2 In case that all Partners consent to any of the foregoing matters in
writing, a resolution may be made without convening a partners’ meeting.


5.2 Convening and holding a partners’ meeting


5.2.1 The partners’ meeting is a deliberative procedure of Partners, and is
convened and presided over by the Executive Partner.


5.2.2 As proposed by the GP or the LPs that aggregately hold more than 30% of
the paid-in capital contributions of all Partners, the Executive Partner shall
convene a partners’ meeting. The Executive Partner shall notify all Partners in
writing ten business days before the meeting is held, but all Partners may waive
the right of the advance notice in writing.


5.2.3 By issuing a written authorization, a Partner may delegate another Partner
to attend the meeting and vote. The written authorization shall clearly specify
the voting content.


5.2.4 The partners’ meeting is held on site, by teleconference or video
conference, or in other forms that enable obtaining of real-time meeting
information. The Executive Partner shall keep minutes of the meeting, and
develop the resolutions of the meeting into a written document. The Partners
present at the meeting or their authorized representatives shall sign the
meeting minutes. The Partners or their authorized representatives who vote in
favor of the resolutions of the meeting shall sign and seal the resolution
documents. The Executive Partner shall send in time the meeting minutes and
written resolution documents to the Partners who attend the meeting off site,
and such Partners shall sign and seal the received written documents sent by the
Executive Partner and return the documents to the Executive Partner within a
specified number of days after receiving the documents.


5.2.5 A Partner shall appoint its legal representative/Executive Partner
delegated representative to attend the meeting. If the legal
representative/Executive Partner delegated representative is unable to attend
the meeting for any reason, the Partner may delegate an authorized
representative in writing to attend the meeting, and shall submit to the GP the
original power of attorney stamped with the corporate seal of the Partner and
signed by the legal representative/Executive Partner delegated representative.
The power of attorney shall set out at least the name and the ID card number of
the authorized representative, the powers and authorities conferred, the voting
opinion on the matters to be deliberated on the meeting, and the term of the
authorization.



--------------------------------------------------------------------------------


5.3 Voting


5.3.1 Each Partner shall exercise voting rights in accordance with its paid-in
capital contribution percentage, but a Partner who has forfeited voting rights
for breach of contract shall not participate in voting.


5.3.2 A resolution of the partners’ meeting is not passed unless approved by the
Partners representing two-thirds or more of the voting rights, except for the
matters that are subject to a unanimous consent of all Partners as expressly
required by the laws and administrative regulations.


6. Manager and Management Fee
 
6.1 All Partners unanimously agree that the Partnership Enterprise entrusts the
Executive Partner, that is, China Fortune-Tech Capital Co., Ltd., as manager of
the Partnership Enterprise, and that the Manager is responsible for the daily
operation and management of the Partnership Enterprise.


6.2 The Parties agree that the Partnership Enterprise will pay the Manager a
management fee in consideration of the management and other services provided by
the Manager for the Partnership Enterprise. The management fee is 2% of the
billing baseline (see Section 6.3 below) per year, and shall be borne by all
Partners. In case that the billing period of the management fee is less than one
year, the management fee shall be calculated at a ratio of the actual number of
days in the billing period to 365 days counted as a year.


6.3 The management fee shall be paid first before any other expenses and costs.
The billing period of the management fee shall start from the Closing Date. The
management fee is received in two tranches. The first tranche of management fee
uses 12 months as a billing period (starting from the Closing Date) and shall be
paid to the Manager within seven (7) business days after the Closing Date. The
billing baseline of the first tranche of management fee is the amount of capital
contributions subscribed by the Partner to the Partnership Enterprise. The
billing period of the second tranche of management fee starts from the day
following the expiry of the billing period of the first tranche of management
fee, and ends at the date on which all Partners have divested of the Investment
Project. The second tranche of management fee shall be paid to the Manager
within seven (7) business days after the divestment of the Investment Project
(if the Partners are divested of the Investment Project at multiple attempts,
the second tranche of management fee shall be calculated and paid to the Manager
at each of the attempts). The billing baseline of the second tranche of
management fee is the Partners’ investment principal that is not divested in the
Investment Project. The initial baseline of the investment principal is the
total amount of subscribed capital contributions used by the Partnership
Enterprise to actually participate in the Investment Project. Initially the
investment principal shall be apportioned among the Partners in proportion to
each Partner’s paid-in capital contribution to the Partnership Enterprise.
Subsequently the investment principal apportioned to each Partner shall be
adjusted in accordance with the actual divestment status of the Partner in the
Investment Project.



--------------------------------------------------------------------------------


6.4 In case that all Partners unanimously agree to extend the partnership
duration of the Partnership Enterprise, the Parties shall otherwise negotiate
the payment of the management fee.
 
7. Escrow
 

7.1 Escrow agent


7.1.1 The Partnership Enterprise shall entrust a qualified private fund escrow
agent (“Escrow Agent”) to provide custody for all the cash in the account of the
Partnership Enterprise to ensure the safety of the cash property of the
Partnership Enterprise. The Parties agree that the election and replacement of
the Escrow Agent of the Partnership Enterprise shall be subject to decision of
the GP.


7.1.2 Any cash disbursement from the Partnership Enterprise shall comply with
the procedures specified in the Escrow Agreement signed with the Escrow Agent.


7.2 Custodian fee


7.2.1 The custodian fee shall be calculated and paid in the manners specified in
the Escrow Agreement signed between the Partnership Enterprise and the Escrow
Agent.


8. Expenses of the Partnership Enterprise
 
8.1 Expenses of the Partnership Enterprise


8.1.1 Principles of accruing the expenses of the Partnership Enterprise


The expenses incurred by the Partnership Enterprise shall be accrued to and paid
by the Partnership Enterprise in the amount actually occurring from the date of
establishment of the Partnership Enterprise. The expenses of the Partnership
Enterprise to be borne by the Partnership Enterprise shall be apportioned among
all Partners in proportion to the amount of capital contribution subscribed by
each Partner (except for the management fee that will be charged according to
other provisions of this Agreement), and shall be paid by using the assets of
the Partnership Enterprise.



--------------------------------------------------------------------------------


8.1.2 The expenses that the Partnership Enterprise bears include the following
expenses related to the establishment, operation, termination, dissolution, and
liquidation of the Partnership Enterprise:


(1) management fees that the Partnership Enterprise pays to the Manager;


(2) custodian fees that the Partnership Enterprise pays to the Escrow Agent;


(3) securities trading settlement expenses of the Partnership Enterprise,
commissions for securities trading (including stock placement), and account
expenses;


(4) expenses of litigation, arbitration, or other judicial or administrative
proceedings initiated by or against the Partnership Enterprise, or against the
Investment Project of the Partnership Enterprise; the attorneys’ fees, the court
charges for hearing a case, litigation fees, arbitration fees, and property
preservation fees that relate to the litigation, arbitration or proceedings; and
the expenses incurred in the exercise of any rights arising therefrom;


(5) bank remittance fees, account maintenance fees, charges for a request for
confirmation of balances, and other fees charged by the bank on the Partnership
Enterprise;


(6) taxes and other expenses charged by the government departments on the
Partnership Enterprise, or on the proceeds or assets of the Partnership
Enterprise, or on the transaction or operation of the Partnership Enterprise;
and


(7) liquidation expenses of the Partnership Enterprise;


(8) other expenses to be duly borne by the Partnership Enterprise as specified
in the Partnership Agreement.


8.1.3 The following expenses incurred by the Partnership Enterprise, which are
necessary costs of the professional services provided by the Fund Manager to
implement the investment management business of the Partnership Enterprise and
the entrusted partnership affairs, have been included in the management fees
charged by the Fund Manager, and therefore, are borne by the Fund Manager and
not payable from the assets of the Partnership Enterprise:


(1) general and necessary personnel expenses of the Executive Partner or the
Manager, including salaries, bonuses, and perks;


(2) expenses incurred by the Executive Partner or the Manager for administrative
management, office premises, and facilities;


(3) travel expenses, and daily expenses and expenditures related to the
operations of the Executive Partner or the Manager; and


(4) other expenses and expenditures incurred in the daily operations of the
Executive Partner or the Manager.



--------------------------------------------------------------------------------


9. Entry into and Withdrawal from Partnership Enterprise, Transfer of
Partnership Interests, and Transformation of Identity
 
9.1 Partners’ entry into the Partnership Enterprise


9.1.1 Entry of a new Partner into the Partnership Enterprise is subject to
consent of the GP, and the new Partner shall sign a written partnership
admission agreement to undertake and agree to be bound by and perform all
provisions of this Agreement. When entering into the partnership admission
agreement, the GP shall truthfully inform the new Partner of the business status
and financial status of the original Partnership Enterprise. The new Partner has
the same rights and assumes the same responsibility as the original Partner. A
newly admitted GP shall assume unlimited joint and several liability for the
debts of the limited partnership enterprise existent before the admission; and a
newly admitted LP shall, to the extent of the capital contribution subscribed by
it, assume limited liability for the debts of the limited partnership enterprise
existent before the admission.


9.2 Withdrawal of an LP


9.2.1 During the duration of the Partnership Enterprise, no LP may request
withdrawal from partnership or earlier recouping of investment principal without
consent of the GP.


9.2.2  An LP shall be deemed to have withdrawn naturally from partnership in any
of the following circumstances during the duration of the Partnership
Enterprise:


(1) The legal person or other organization serving as an LP has its business
license revoked according to law, or is ordered to be closed down or revoked or
is declared bankrupt, and the rights transferee of the LP is unwilling to take
over the identity of the LP in the Partnership Enterprise;


(2) The LP forfeits the qualifications required by laws or this Partnership
Agreement;


(3) All participating shares held by the LP in the Partnership Enterprise are
compulsorily executed by a court; and


(4) Other circumstances in which the LP is deemed to have withdrawn naturally
from partnership in accordance with the laws or this Agreement.


In case of withdrawing naturally from partnership, the date on which the cause
of withdrawal actually occurs is the effective date of the withdrawal. In case
that an LP withdraws naturally from partnership according to the foregoing
provisions, the Partnership Enterprise shall not be thereby dissolved.


9.2.3 The Executive Partner has the right to remove an LP in case that the LP
falls in any of the following circumstances in the duration of the Partnership
Enterprise:



--------------------------------------------------------------------------------


(1) The LP fails to pay the due amount of capital contribution to the
Partnership Enterprise within the time limit of payment specified in this
Agreement; and


(2) The LP causes gross losses to the Partnership Enterprise out of a willful
misconduct or gross negligence.


9.2.4 In case that an LP withdraws from partnership, other Partners shall settle
up with the withdrawing LP in accordance with the assets status of the
Partnership Enterprise existent at the time of withdrawal, and return the
participating shares of the withdrawing LP. The specific return plan shall be
prepared by the Executive Partner, and deliberated and approved at a partners’
meeting.


9.2.5 In case that an LP is removed from partnership, the Partnership Enterprise
has the right to deduct an amount from the participating shares refundable to
the removed LP to offset the losses caused by the removed LP to the Partnership
Enterprise and/or other Partners.


9.2.6 The removed LP shall, to the extent of the assets recovered from the
Partnership Enterprise at the time of removal, be liable for the debts of the
Partnership Enterprise caused by the reasons existent before the removal.


9.2.7 In case of termination of a legal person or other organization serving as
an LP, its successor or rights transferee may obtain the qualifications of the
LP in the Partnership Enterprise according to law.


9.3 Removal of the GP


9.3.1 In case that the Partnership Enterprise is materially damaged by wilful
misconduct or gross negligence of the GP, the Partnership Enterprise may remove
the GP in accordance with this Section 9.3, and the GP shall be liable for the
damage caused by its intentional misconduct or gross negligence.


9.3.2 The following procedures shall be performed in removing the GP:


(1) The Partnership Enterprise may remove the GP in accordance with this Section
9.3; and


(2) The partners’ meeting makes a written resolution on the removal of the GP
and the admission of a new GP, subject to the unanimous written consent of all
LPs.


9.3.3 In case that the partners’ meeting fails to make a resolution on the
admission of a new GP while making a resolution on the removal of the existing
GP, the Partnership Enterprise will enter a liquidation procedure.


9.4 Withdrawal of the GP


9.4.1 The GP shall be deemed to have withdrawn naturally from partnership in any
of the following circumstances:



--------------------------------------------------------------------------------


(1) The GP has its business license revoked according to law, or is ordered to
be closed down or canceled or declared bankrupt;


(2) The GP forfeits or no longer has the qualifications required by laws;


(3) All participating shares held by the GP in the Partnership Enterprise are
compulsorily executed by a court; and


(4) Other circumstances in which the GP is deemed to have withdrawn naturally
from partnership in accordance with the laws or this Agreement.


9.4.2 In case of withdrawing naturally from partnership, the date on which the
cause of withdrawal actually occurs is the effective date of the withdrawal.


9.4.3 In case that the GP withdraws naturally from partnership according to the
foregoing provisions, the Partnership Enterprise shall enter a liquidation
procedure unless the Partnership Enterprise immediately accepts a new GP or
unless the Partnership Enterprise still has another GP.


9.4.4 The GP shall not withdraw from partnership in the duration of existence of
Partnership Enterprise unless one of the circumstances set out in Section 9.4.1
hereof occurs.


9.4.5 In case that the GP withdraws from partnership, other Partners shall
settle up with the GP in accordance with the assets status of the Partnership
Enterprise existent at the time of withdrawal, and return the participating
shares of the GP. The specific return plan shall be prepared by the Executive
Partner, and deliberated and approved at a partners’ meeting.


9.4.6 The withdrawing GP shall assume unlimited joint and several liability for
the debts of the Partnership Enterprise caused by the reasons existent before
its withdrawal.


9.5 Identity transformation


9.5.1 Unless otherwise expressly required by laws or this Agreement, no LP may
be transformed into a GP, and no GP may be transformed into an LP. An LP who
changes to a GP shall assume unlimited joint and several liability for the debts
incurred by the Partnership Enterprise during the period in which it serves as
an LP. If a GP changes to an LP, it shall assume unlimited joint and several
liability for the debts incurred by the Partnership Enterprise during the period
in which it serves as a GP.


9.6 Transfer of the interests of an LP


9.6.1 Without consent of the GP, no LP may transfer all or part of its
participating shares in the Limited Partnership Enterprise.


9.6.2 In case that an LP transfers its participating shares in the limited
partnership enterprise to a person other than the Partners with the consent of
the GP, the other Partners have the right of first refusal under the same
conditions except for transfer to an affiliate of the LP.



--------------------------------------------------------------------------------


9.7 Transfer of the interests of the GP


9.7.1 Unless the transferee undertakes to assume all the responsibilities and
obligations of the original GP, the GP shall not transfer all or part of rights
and interests with respect to its participating shares in the Partnership
Enterprise to a third party. The transfer is subject to a unanimous consent of
all LPs.


10. Investment
 
10.1 Investment scope


10.1.1 The Partnership Enterprise sets up a special fund, and will invest
specifically in a single strategic placement project to be listed on the SSE
STAR Market (“Investment Project”) that is specified by the GP. The specific
amount to be invested by the Partnership Enterprise in the Investment Project is
limited to the cash balance available when the investment amount of the
Partnership Enterprise is payable to the Investment Project, and shall be
subject to the available investment quota apportioned to the Partnership
Enterprise from the Investment Project, laws and regulations, and the relevant
subscription money adjustment mechanism specified in the strategic placement
agreement. The investment amount apportioned to the GP and each LP in the
Investment Project is a percentage of the actual amount invested by the
Partnership Enterprise to the Investment Project, and the percentage is equal to
a ratio of the paid-in capital contribution of the GP or each LP in the
Partnership Enterprise to the total paid-in capital contributions of the
Partnership Enterprise.


10.1.2 Without the unanimous consent of all Partners, the Partnership Enterprise
shall not make other investments beyond the scope specified in Section 10.1.1
hereof. The uncommitted capital of the Partnership Enterprise may be invested in
low-risk wealth management products of commercial banks, monetary funds, cash,
and bank deposits (including term deposits, contract deposit, and other bank
deposits).


10.1.3 The Partnership Enterprise shall not use financial leverage or provide a
guarantee for a third party.


11. Income Distribution and Loss Sharing
 
11.1 Income distribution


11.1.1 The Partnership Enterprise shall distribute distributable investment
income after part or all of the Investment Project has been divested. The
distributable investment income refers to the uncommitted capital investment
income obtained by the Partnership Enterprise and any monetary income received
from the Investment Project net of the costs and taxes borne by the Partnership
Enterprise and net of the expenses set out in Section 8.1.1 hereof.



--------------------------------------------------------------------------------


11.1.2 Unless otherwise specially agreed between all Partners, the distributable
investment income is distributed among the Partners in proportion to the paid-in
capital contribution of each Partner to the Partnership Enterprise.


11.1.3 Unless otherwise specified in this Agreement, all default fines, late
fees, and damages received by the Partnership Enterprise, and other moneys that
are not the distributable income of the Investment Project shall be distributed
among the relevant Partners in proportion to all the paid-in capital
contributions of each Partner to the Partnership Enterprise.


11.2 Non-cash distribution


11.2.1 Before the liquidation of the Partnership Enterprise or before occurrence
of the circumstances of terminating the Partnership Enterprise as agreed between
the Partners, the GP shall use its best reasonable efforts to realize the
investment of the Partnership Enterprise and avoid non-cash distribution.
However, if the GP determines at its discretion that non-cash distribution is in
better interests of all Partners, the non-cash distribution may apply in
compliance with the laws, regulations, and other regulatory documents, subject
to a unanimous consent of all Partners.


11.2.2 Unless otherwise unanimously agreed by all Partners, the non-cash assets
allocated during the non-cash distribution of the Partnership Enterprise shall
be limited to the shares held by the Partnership Enterprise due to the
implementation the Investment Project specified in Section 10.1.1 hereof.


11.2.3 The non-cash distribution made by the Partnership Enterprise to the
Partners in accordance with this Section 11.2 shall be deemed a cash
distribution made in accordance with Section 11.1 hereof.


11.2.4 When the Partnership Enterprise carries out a non-cash distribution, the
Executive Partner shall assist each Partner to go through the transfer
registration procedures for the distributed assets, and in accordance with
relevant laws and regulations, to perform the information disclosure obligations
involved in receiving the assets.


11.3 Sharing of losses and debts


11.3.1 The losses of the Partnership Enterprise shall be borne by all Partners
in proportion to the then-current paid-in capital contribution of each Partner
to the Partnership Enterprise;


11.3.2 In case that the assets of the Partnership Enterprise are not enough for
paying off the debts of the Partnership Enterprise, the GP shall bear joint and
several liability for the debts of the Partnership Enterprise, and each LP shall
bear liability for the debts of the Partnership Enterprise to the extent of its
subscribed capital contribution.



--------------------------------------------------------------------------------


12. Taxes
 
12.1 Income tax


12.1.1 According to the Partnership Enterprise Law and the tax-related laws and
regulations, the limited partnership enterprise is not a taxpayer of income tax.
According to the Notice of the Ministry of Finance and the State Administration
of Taxation on the Income Tax Issues of Partners of Partnership Enterprise
(Caishui [2008] No. 159), each Partner of the Partnership Enterprise is a
taxpayer. The operation incomes and other proceeds of the Partnership
Enterprises shall be “distributed before taxation”. That is, a taxable amount of
the operation incomes and other proceeds of the Partnership Enterprise is
determined for each Partner first in the distribution manner specified herein,
and then a tax amount is calculated for each Partner at a tax rate applicable to
the Partner. The operation incomes and other proceeds of the Partnership
Enterprises include the incomes distributed by the Partnership Enterprise to all
Partners and retained earnings (profits) of the Partnership Enterprise for the
year. Regardless of whether the Partnership Enterprise distributes incomes, each
Partner incurs a tax obligation of income tax as soon as the Partnership
Enterprise obtains operation incomes or other proceeds.


12.1.2 According to the relevant laws and regulations, the Partner who is a
legal person or another organization shall declare and pay its due income tax by
itself in accordance with the tax regulations applicable to it.


13. Financial Accounting System
 

13.1 Fiscal year


13.1.1 The fiscal year of the Partnership Enterprise is from January 1 to
December 31 of each year, but the first fiscal year begins at the date of
incorporating the Partnership Enterprise and ends at December 31 of the year of
incorporation.


13.2 Accounting statement audit and financial reports


13.2.1 The Fund Manager shall maintain in the statutory period the accounting
books that comply with the relevant laws and reflect the transaction items of
the Partnership Enterprise, and prepare accounting statements.


13.2.2 The Partnership Enterprise shall procure an audit firm to audit the
financial statements of the Partnership Enterprise after the end of each fiscal
year, and submit audit reports to each LP within four months after the end of
each fiscal year.



--------------------------------------------------------------------------------


14. Information Disclosure
 
14.1 Regular information disclosure


14.1.1 Disclosure of semi-annual reports


In the partnership duration of the Partnership Enterprise, the Fund Manager
shall disclose a semi-annual report of the Partnership Enterprise to all
Partners before September 30 of each year in accordance with the then-effective
laws and regulations.


14.1.2 Disclosure of annual reports


During operation of the Partnership Enterprise, the Fund Manager shall disclose
an annual report of the Partnership Enterprise to all Partners within six months
after the end of each year in accordance with the then-effective laws and
regulations.


15. Termination, Dissolution, and Liquidation
 
15.1 The Partnership Enterprise shall be terminated and liquidated in any of the
following circumstances:


(1) The partnership duration of the Partnership Enterprise expires and is not
extended;


(2) All Partners decide to dissolve the Partnership Enterprise with a unanimous
consent;


(3) The number of Partners has been less than a quorum for thirty (30) days;


(4) The Partnership Enterprise has its business license revoked, or is ordered
to close down or canceled;


(5) The Fund Manager is dissolved, canceled or declared bankrupt according to
law; and


(8) Other circumstances specified by laws and regulations.


15.2 Liquidation


15.2.1 Liquidation team


The liquidation team of the Partnership Enterprise is organized and founded by
the Fund Manager. Members of the liquidation team are appointed by the Fund
Manager, and necessary staff may also be recruited for the liquidation team. The
liquidation team is responsible for the custody, clean-up, valuation,
realization, and distribution of the liquidated assets and other related
matters, and may also carry out necessary civil activities according to law.


The Fund Manager is responsible for:


(1) initiating a liquidation procedure, and organizing a liquidation team;


(2) cleaning up the assets of the Partnership Enterprise;


(3) issuing monetary transfer instructions to make payments in the liquidation
period except for the fees automatically deducted and charged by stock
exchanges, banks, and the like;



--------------------------------------------------------------------------------


(4) handling unfinished liquidation-related matters of the Partnership
Enterprise;


(5) performing accounting during the liquidation period;


(6) preparing a liquidation report;


(7) disposing of the assets of the Partnership Enterprise that remain after
discharge of debts; and


(8) raising a request for cancellation of accounts related to the assets of the
Fund, such as securities accounts, futures accounts, escrow accounts, and other
accounts related to the assets of the Fund (if any);


(9) submitting a fund assets liquidation report to the AMAC for the record;


(10) performing other duties related to the Fund Manager’s obligations; and


(11) participating in litigation or arbitration activities on behalf of the
Partnership Enterprise.


15.3 Order of priority in liquidation


15.3.1 In liquidation of the Partnership Enterprise, the assets of the
Partnership Enterprise shall be used for liquidation and distribution in the
following order:


(1) paying liquidation fees;


(2) paying employee salaries, social insurance premiums, and statutory
compensations;


(3) paying taxes payable;


(4) paying the custodian fees and the Fund management fees;


(5) paying off the debts of the Partnership Enterprise; and


(6) distributing the remaining assets among all Partners in accordance with the
income distribution principles and procedures specified in this Agreement.


Items (1) to (4) above shall be settled in cash. If cash is not enough for such
settlement, more other assets shall be realized to fill the deficiency. The
settlement method for item (5) above shall be negotiated with the creditor.


15.3.2 If the assets of the Partnership Enterprise is deficient to settle the
debts of the Partnership Enterprise, the GP shall assume joint and several
liability for paying the creditors, provided, however, that the joint and
several liability is subject to the following restrictions:


(1) The GP shall not be required to refund the principal or expected earnings of
any LP, and shall not promise safety of investment principal or a back stop of
the return on investment for the LPs. The recouping of all investment principal
and return on investment shall originate from the available assets of the
Partnership Enterprise;


(2) The GP shall not be liable for any losses caused by acts or omission of the
GP to the Partnership Enterprise or any LP, except for the losses arising from
willful misconduct or gross negligence of the GP.



--------------------------------------------------------------------------------


16. Governing Law and Dispute Settlement
 
16.1 Governing law


The signing, modification, interpretation, and performance of this Agreement
shall be governed by the laws of the People’s Republic of China (for the purpose
of this Agreement only, excluding Hong Kong SAR, Macao SAR, and Taiwan region).


16.2 Dispute settlement


The Parties agree that any dispute arising from or in connection with this
Agreement shall preferably be settled through friendly negotiation between the
Parties. If the negotiation fails, any of the Parties has the right to lodge the
dispute to Shanghai International Economic and Trade Arbitration Commission
(that is, Shanghai International Arbitration Center) for arbitration in Shanghai
in accordance with the then-effective arbitration rules of this Arbitration
Center. The arbitral award is final and binding upon all Parties concerned. The
arbitration fee shall be borne by the losing Party. The losing Party shall
compensate the prevailing party for expenses such as attorneys’ fees.


16.3 Continued performance


During the arbitration, this Agreement shall continue to be performed in
accordance with the provisions other than those relating to the underway
arbitration or directly or substantively affected by the arbitration.


17. Backup of the Participating Shares Information
 
17.1 All Partners agree that the Fund Manager will handle the backup of the
registration data of the participating shares of the Fund (for all Partners) in
accordance with the provisions of the AMAC.


18. Submission of Disclosed Information
 
18.1 All Partners agree that the Fund Manager will back up and submit the
disclosed information of the Fund in accordance with relevant laws and
regulations and the provisions of the AMAC.



--------------------------------------------------------------------------------


19. Confidentiality
 
19.1 Confidentiality obligations


19.1.1 Each Party to this Agreement shall be obliged to keep confidentiality of
the trade secrets of other Parties that are obtained in the process of
negotiating, signing and performing this Agreement. All relevant documents of
the Partnership Enterprise, including but not limited to the agreement signed
between the Partnership Enterprise and a third party, the project investment
plan and financial accounting reports of the Partnership Enterprise, are
confidential information of the Partnership Enterprise. Without the prior
written consent of other Parties, no Party may use any confidential information
or disclose any confidential information to any third party for its own business
purposes or other purposes.


19.1.2 The confidentiality obligations are not applicable to:


(1) information disclosed by a Party to its related parties or professional
consultants for the purpose of this Agreement;


(2) information known to the public that is developed independently by a Party
or obtained from a third party entitled to disclose the information; and


(3) information disclosed in accordance with laws, regulations or securities
regulatory requirements.


20. Force Majeure
 

20.1 Force majeure


20.1.1 “Force Majeure” refers to all unforeseeable, unavoidable, or
insurmountable events beyond the control of a Party hereto, where the events
make the Party unable to perform all or part of this Agreement. The events
include, but are not limited to, earthquakes, typhoons, floods, fires, wars,
strikes, riots, government actions, changes in legal provisions or the
applicability of the legal provisions, and any other unforeseeable, unavoidable
or uncontrollable events.


For the purpose of this Agreement, the Parties agree that the new coronavirus
epidemic is not a force majeure event under this Agreement considering that the
new coronavirus epidemic has already occurred at the time of signing this
Agreement and will continue to exist.


20.1.2 If a force majeure event makes a Party unable to perform all or part of
its obligations under this Agreement, the performance of the obligations shall
be suspended during the duration of the force majeure event. The affected Party
shall notify other Parties in any quick manner within three business days after
the occurrence date of the force majeure event, and provide the other Parties
with a written report within fifteen business days to clarify the force majeure
event and the impact on the Party’s performance of its obligations under this
Agreement.



--------------------------------------------------------------------------------


20.1.3 The Parties shall negotiate on the reduction or mitigation of the impact
of the force majeure event within ten business days after service of the written
report of the force majeure event specified in Section 20.1.2. Subject to a
consensus reached through negotiation, performance of all or part of this
Agreement may be postponed, or this Agreement may be terminated.


20.1.4 If the Parties, through negotiation, decide to postpone the performance
of this Agreement or part of provisions hereof, the postponement of performance
shall end when the impact of the force majeure event vanishes. After the impact
of the force majeure event vanishes, the affected Party shall use its best
efforts to resume the performance of its obligations under this Agreement.


20.1.5 The affected Party is not held liable to other Parties for breach of
contract or damage if, as confirmed unanimously by other Parties, the affected
Party is unable to perform its obligations under this Agreement due to the force
majeure event, provided that the affected Party has performed the notification
obligation specified in Section 20.1.2 hereof and has taken necessary and
appropriate measures to reduce or mitigate the effects of the force majeure
event. However, if a force majeure event occurs after the breaching Party
postpones performance of its obligations under this Agreement, the breaching
Party has no right to disclaim any liability on the pretext of the force majeure
event.


21. Notices
 
21.1 Postal addresses


Any notice, requirement or information under this Agreement shall be
communicated in writing, and shall be deemed as having been served upon being
delivered or sent to the following postal addresses:


(1) Postal address of the GP:
Addressee: [***]
Tel.: [***]
Address: Suite 2F-B, Building 8, No. 27, Xinjinqiao Road, Pudong New District,
Shanghai
Email: [***]



--------------------------------------------------------------------------------


(2) Postal address of Shanghai Sinyang Semiconductor Materials Co., Ltd as an
LP:
Addressee: [***]
Tel.: [***]
Address: 3600 Sixian Road, Songjiang District, Shanghai
Email: [***]


(3) Postal address of Advanced Micro-Fabrication Equipment Inc. China as an LP:
Addressee: [***]
Tel.: [***]
Address: 188 Taihua Road, Jinqiao Export Processing Area (South Area), Pudong
New District, Shanghai
Email: [***]


(4) Postal address of Zing Semiconductor Corporation as an LP:
Addressee: [***]
Tel.: [***]
Address: 4/F, Building 5, No. 865, Changning Road, Shanghai
Email: [***]


(5) Postal address of Montage-Tech Investment Co., Ltd. as an LP:
Addressee: [***]
Tel.: [***]
Address: 6/F, Block A, 900 Yishan Road, Xuhui District, Shanghai
Email: [***]


(6) Postal address of Tianjin Zhonghuan Semiconductor Co., Ltd., as an LP:
Addressee: [***]
Tel.: [***]
Address: 12 Haitai East Road, Huayuan Industrial Zone (Out the Ring), High-tech
Industrial Park, Tianjin
Email: [***]


(7) Postal address of Will Semiconductor Co., Ltd. as an LP:
Addressee: [***]
Tel.: [***]
Address: 7/F, Haowei Science and Technology Park, 88 Shangke Road, Pudong New
District, Shanghai
Email: [***]


(8) Postal address of Shenzhen Goodix Technology Co., Ltd. as an LP:
Addressee: [***]
Tel.: [***]
Address: 8/F, Block D, Building 4, Software Industry Base, Nanshan District,
Shenzhen
Email: [***]



--------------------------------------------------------------------------------


(9) Postal address of Giantec Semiconductor Corporation as an LP:
Addressee: [***]
Tel.: [***]
Address: No. 12, Lane 647, Songtao Road, Zhangjiang Hi-Tech Park, Pudong New
District, Shanghai
Email: [***]


(10) Postal address of Anji Microelectronics Technology (Shanghai) Co., Ltd. as
an LP:
Addressee: [***]
Tel.: [***]12
Address: 1-3/F, Block E, 258 Chenhui Road, Pudong New District, Shanghai
Email: [***]


(11) Postal address of Allwinner Technology Co., Ltd. as an LP:
Addressee: [***]
Tel.: [***]
Address: No. 9, Technology Road 2, Tangjiawan Town, Hi-Tech Zone, Zhuhai
Email: [***]


(12) Postal address of ACM Research (Shanghai), Inc. as an LP:
Addressee: [***]
Tel.: [***]
Address: Building 4, No. 1690, Cailun Road, Zhangjiang Hi-Tech Park, Shanghai
Email: [***]


(13) Postal address of Shanghai Laimu Electronic Limited by Share Ltd as an LP:
Addressee: [***]
Tel.: [***]
Address: No. 88, Lane 651, Dongxue Road, Dongjing Town, Songjiang District,
Shanghai
Email: [***](14) Postal address of PNC Process Systems Co., Ltd. as an LP:


Addressee: [***]
Tel.: [***]
Address: 170 Zihai Road, Minxing District, Shanghai
Email: [***]


(15) Postal address of Konfoong Materials International Co., Ltd as an LP:
Addressee: [***]
Tel.: [***]
Address: 198 Anshan Road, Mingbang Science and Technology Park, Yuyao Economic
Development Zone, Zhejiang Province
Email: [***]



--------------------------------------------------------------------------------


Any Partner may change its postal address by sending a prior written notice to
the GP and the Fund Manager at any time.


21.2 Unless a notice is received earlier as supported by evidence, the notice
shall be deemed having been served:


(1) upon delivery to the postal address specified in Section 21.1 in case that
the notice is delivered in person;


(2) at the end of five business days after the notice is delivered by registered
mail or express courier; or


(3) upon sending an email of the notice in case that the notice is delivered by
email.


22. Miscellaneous
 
22.1 The content contained in this Partnership Agreement is the true expression
of all Partners. The signing of this Agreement will supersede any previous
agreement, offer, undertaking or memorandum regarding the Partnership
Enterprise. In any case that the content of this Partnership Agreement conflicts
with the content of other agreements or documents signed between the Partners,
this Partnership Agreement shall prevail, and this Partnership Agreement shall
be the prevailing document to be filed with the AMAC for the record.


22.2 The Parties further agree that for the purpose of registration procedures,
the Parties agree to sign a separate partnership agreement (“Shortform
Partnership Agreement”) in accordance with the content and form specified in
Appendix II hereto. In case that there is any discrepancy between the Shortform
Partnership Agreement and this Agreement, or any matter is not stipulated in the
Shortform Partnership Agreement but is stipulated in this Agreement, this
Agreement shall prevail.


22.3 If any provision of this Agreement is found to be invalid, or such
provision is deemed invalid when being applied to a specific person or
circumstance, other provisions shall remain valid, and the aforesaid provision
shall remain valid when being applied to other persons or circumstances. If a
provision in this Agreement is inconsistent with an effective mandatory
provision of laws and administrative regulations, the effective mandatory
provision of laws and administrative regulations shall prevail.



--------------------------------------------------------------------------------


22.4 The GP has the right to independently decide to modify or supplement the
terms and conditions of this Agreement with respect to the matters that are
subject to independent decision of the GP as specified in this Agreement, and to
make modifications or supplements to this Agreement that do not substantively
impair existing benefits of the LPs. Unless otherwise expressly specified
herein, a modification to any other content of this Agreement shall be subject
to a consent granted at a partners’ meeting in accordance with this Agreement.


22.5 For the matters not covered in this Agreement, all Partners shall enter
into a supplementary agreement through negotiation. The supplementary agreement
shall prevail in case of any discrepancy with this Agreement.


22.6 The headings of the sections in this Agreement are for reference only, and
shall not constitute any definition, limitation on or broadening of this
Agreement or the provisions hereof and not affect the determination of the
contents of this Agreement.


22.7 The appendices to this Agreement are an integral part of this Agreement and
have the same legal effect as this Agreement.


22.8 This Agreement shall come into effect as of the date of signing by all
Partners of the Partnership Enterprise. This Agreement is made in 21
counterparts. Each Partner holds one counterpart, the Fund Manager holds one
counterpart, and the Escrow Agent holds one counterpart. All counterparts have
the same legal effect.


(The remainder of this page is intentionally left blank)



--------------------------------------------------------------------------------


Appendix I: Partners Information
 

 
Name of Partner
 
Domicile or place of business
Unified social credit
code
Subscribed
capital
contribution
(RMB)
Legal representative
Partner type
Form of liability
 
China Fortune-Tech Capital Co., Ltd.
 
Suite 337, Building 1, No. 738, Guangji Road, Hongkou District, Shanghai
[***]
5 million
[***]
GP
Unlimited liability
 
Shanghai Sinyang Semiconductor Materials Co., Ltd
 
3600 Sixian Road, Songjiang District, Shanghai
[***]
300 million
[***]
LP
Limited liability
 
Advanced Micro-Fabrication Equipment Inc. China
 
188 Taihua Road, Jinqiao Export Processing Area (South Area), Pudong New
District, Shanghai
[***]
300 million
[***]
LP
Limited liability
 
Zing Semiconductor Corporation
 
Buildings 1-4 and 6-19, No. 1000, Yunshui Road, Lin-gang Special Area, China
(Shanghai) Pilot Free Trade Zone
[***]
200 million
[***]
LP
Limited liability
 
Montage-Tech Investment Co., Ltd.
 
Suite A7-1, Building 1, No. 900, Yishan Road, Xuhui District, Shanghai
[***]
200 million
[***]
LP
Limited liability
 
Tianjin Zhonghuan Semiconductor Co., Ltd
 
12 Haitai East Road, Huayuan Industrial Zone (Out the Ring), High-tech
Industrial Park, Tianjin
[***]
200 million
[***]
LP
Limited liability
 
Will Semiconductor Co., Ltd.
 
7/F, Block C, Building 1, No. 3000, Longdong Avenue, China (Shanghai) Pilot Free
Trade Zone
[***]
200 million
[***]
LP
Limited liability
 
Shenzhen Goodix Technology Co., Ltd.
 
13/F, Block B, Tengfei Industrial Building, Bonded Area, Futian District,
Shenzhen
[***]
200 million
[***]
LP
Limited liability
 
Giantec Semiconductor Corporation
 
No. 12, Lane 647, Songtao Road, China (Shanghai) Pilot Free Trade Zone
[***]
100 million
[***]
LP
Limited liability




--------------------------------------------------------------------------------



 
Name of Partner
 
Domicile or place of business
Unified social credit
code
Subscribed
capital
contribution
(RMB)
Legal representative
Partner type
Form of liability
 
Anji Microelectronics Technology (Shanghai) Co., Ltd.
 
Ground Floor, Building T6-9, Jinqiao Export Processing Area (South Area), 5001
Huadong Road, Pudong New District, Shanghai
[***]
100 million
[***]
LP
Limited liability
 
Allwinner Technology Co., Ltd.
 
No. 9, Technology Road 2, Tangjiawan Town, Hi-Tech Zone, Zhuhai
[***]
100 million
[***]
LP
Limited liability
 
ACM Research (Shanghai), Inc.
 
Building 4, No. 1690, Cailun Road, China (Shanghai) Pilot Free Trade Zone
[***]
100 million
HUI WANG
LP
Limited liability
 
Shanghai Laimu Electronic Limited by Share Ltd
 
7319 Zhongchun Road, Minxing District, Shanghai
[***]
100 million
[***]
LP
Limited liability
 
PNC Process Systems Co., Ltd.
 
170 Zihai Road, Minxing District, Shanghai
[***]
100 million
[***]
LP
Limited liability
 
Konfoong Materials International Co., Ltd
 
Anshan Road, Mingbang Science and Technology Park, Yuyao Economic Development
Zone, Zhejiang Province
[***]
100 million
[***]
LP
Limited liability

 

--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


GP:
China Fortune-Tech Capital Co., Ltd. (seal)
/s/ China Fortune-Tech Capital Co., Ltd.


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Shanghai Sinyang Semiconductor Materials Co., Ltd (seal)
/s/ Shanghai Sinyang Semiconductor Materials Co., Ltd


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Advanced Micro-Fabrication Equipment Inc. China (seal)
/s/ Advanced Micro-Fabrication Equipment Inc. China


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Zing Semiconductor Corporation (seal)
/s/ Zing Semiconductor Corporation


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Montage-Tech Investment Co., Ltd. (seal)
/s/ Montage-Tech Investment Co., Ltd.


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Tianjin Zhonghuan Semiconductor Co., Ltd. (seal)
/s/ Tianjin Zhonghuan Semiconductor Co., Ltd.


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Will Semiconductor Co., Ltd. (seal)
/s/ Will Semiconductor Co., Ltd.


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Shenzhen Goodix Technology Co., Ltd. (seal)
/s/ Shenzhen Goodix Technology Co., Ltd. (seal)


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Giantec Semiconductor Corporation (seal)
/s/ Giantec Semiconductor Corporation


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Anji Microelectronics Technology (Shanghai) Co., Ltd. (seal)
/s/ Anji Microelectronics Technology (Shanghai) Co., Ltd.


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Allwinner Technology Co., Ltd. (seal)
/s/ Allwinner Technology Co., Ltd.


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
ACM Research (Shanghai), Inc. (seal)
/s/ ACM Research (Shanghai), Inc.


Legal representative (signature): /s/ HUI WANG
Name of legal representative: /s/ HUI WANG



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Shanghai Laimu Electronic Limited by Share Ltd (seal)
/s/ Shanghai Laimu Electronic Limited by Share Ltd


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
PNC Process Systems Co., Ltd. (seal)
/s/ PNC Process Systems Co., Ltd.


Legal representative (signature): [***]
Name of legal representative: [***]



--------------------------------------------------------------------------------


(This is a signature page for the Partnership Agreement of Qingdao Fortune-Tech
Xinxing Capital Partnership (L.P.))


LP:
Konfoong Materials International Co., Ltd (seal)
/s/ Konfoong Materials International Co., Ltd


Legal representative (signature): [***]
Name of legal representative: [***]





--------------------------------------------------------------------------------